          Case 1:21-cv-01484-ZNS Document 39 Filed 07/26/21 Page 1 of 3




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                  BID PROTEST

                                                   )
WORKHORSE GROUP, INC.,                             )
                                                   )
                        Plaintiff,                 )
                                                   )
            v.                                     )
                                                   )
THE UNITED STATES,                                 )            Case No. 21-1484C
                                                   )
                        Defendant,                 )            (Judge Somers)
                                                   )
and                                                )
                                                   )
OSHKOSH DEFENSE, LLC,                              )
                                                   )
                        Defendant-Intervenor.      )
                                                   )

      DEFENDANT’S UNOPPOSED MOTION FOR AN ENLARGEMENT OF TIME

        Pursuant to Rules 6(b) and 6.1 of the Rules of the United States Court of Federal Claims

(RCFC), defendant, the United States, respectfully requests that the Court enlarge our time for

filing a reply brief in support of our pending motion to dismiss by 7 days. Our reply is currently

due on July 27, 2021. See June 17, 2021 Order, ECF No. 15. Should the Court grant the

requested enlargement of time, our reply brief will be due on August 3, 2021. We have not

previously requested an enlargement of time for this purpose. Plaintiff and defendant-intervenor

do not oppose the requested relief.

        On June 17, 2021, the Court held a telephonic initial status conference in this matter. At

that conference, the Court permitted the parties to brief one threshold issue before addressing the

merits of plaintiff’s protest: whether the case should be dismissed for failure to exhaust

administrative remedies. See June 17, 2021 Order, ECF No. 15. With the understanding that

this initial round of briefing is limited to this single questions, counsel for all parties agreed on an
          Case 1:21-cv-01484-ZNS Document 39 Filed 07/26/21 Page 2 of 3




expedited briefing schedule. Under this schedule, once plaintiff responds to the motions to

dismiss, the Government and defendant-intervenor will have one week to file their respective

reply briefs.

        The Government and defendant-intervenor timely filed motions to dismiss for failure to

exhaust administrative remedies on July 6, 2021 (ECF Nos. 29, 30). On July 20, 2021, plaintiff

timely filed an opposition to these motions (ECF No. 38). In addition to responding to the

arguments about exhaustion, however, plaintiff also argues that the administrative process

established by the United States Postal Service (Postal Service) violates the Constitution’s

Appointments Clause. This is a complex and nuanced issue that requires further research and

consideration, as well as consultation with Postal Service attorneys. To adequately respond to

plaintiff’s Appointments Clause argument, additional time is necessary. We believe that an

enlargement of time of 7 days should suffice to prepare the Government’s reply brief in this case.

                                         CONCLUSION

        For these reasons, we respectfully request that the Court enlarge the Government’s time

for filing a reply brief in support of its pending motion to dismiss by 7 days, to and including

August 3, 2021.

                                                  Respectfully submitted,

                                                  BRIAN M. BOYNTON
                                                  Acting Assistant Attorney General

                                                  MARTIN F. HOCKEY, JR.
                                                  Acting Director

                                                  /s/ Douglas K. Mickle
                                                  DOUGLAS K. MICKLE
                                                  Assistant Director




                                                 2
         Case 1:21-cv-01484-ZNS Document 39 Filed 07/26/21 Page 3 of 3




OF COUNSEL:                            /s/ Borislav Kushnir
                                       BORISLAV KUSHNIR
MICHELLE A. WINDMUELLER                Trial Attorney
MICHAEL F. KIELY                       Commercial Litigation Branch
ROBERT J. DIETZ                        Civil Division
Attorneys                              U.S. Department of Justice
United States Postal Service           P.O. Box 480
                                       Ben Franklin Station
                                       Washington, DC 20044
                                       Telephone: (202) 307-5928
                                       Facsimile: (202) 353-0461
                                       Email: Steven.Kushnir@usdoj.gov

July 26, 2021                          Attorneys for Defendant




                                       3
